Title: To Thomas Jefferson from Lafayette, 4 June 1803
From: Lafayette
To: Jefferson, Thomas


          
            My dear Sir
            Auteuïl 15th floreal i.e. Prairial
                        June the 4th. 1803
          
          I Hope You will Have Received My Joyfull Congratulations on the Happy, Thrice Happy Arrangement for Louisiana, as Well as my Thankfull Aknowledgements for the Honourable Bounty of Congress in my Behalf and for the kind part You Have Been pleased to take in this Equally flattering and advantageous favour.
          These Lines shall be Consecrated to The Memory of a departed friend of ours General Chastelux—The inclosed Letter from His Widow, and the Note which Accompagnies it will Let You know Her particular Case, and the Hope she Has Some Thing Might Be Made of it for the Sake of Her Son a very promising Youth—I am Sure You Will Be So kind as to Make the Enquiry, and if there was Some thing to be done, that Your patronage would not be Wanting
          I write this by Mr. Mery, a french Citizen, St. domingo planter, who is Going to the West indias By Way of philadelphia and Has Been Recommended to Me by Her Cousin, Madame d’Astorg, whom You Have often Seen at the Hôtel La Rochefoucauld.
          I am Here, with my Wife, Son, daughter in law, and New Born little grand daughter taking Care of my Wounds, and Stretching My Rusted Articulations untill I can Return to my Beloved Rural Abode at La Grange.
          With Every Sentiment of Respect, Gratitude, and Affection I am my dear Sir Your Constant friend
          
            Lafayette
          
        